I agree with so much of the majority ruling in the second division of the opinion as eliminates the plaintiff's claim for damages on account of shock, anxiety, excitement, and resulting disability; but I can not agree to the first division of the opinion and the judgment of reversal which hold that the plaintiff's petition set forth a cause of action for his physical injuries suffered in his capacity as a "rescuer." The principles contained in the second division of the majority opinion with regard to the remoteness of the cause, the foreseeing of the consequences, and the duty owed by the defendant apply as forcibly to the plaintiff's claim predicated upon his injuries sustained as an alleged rescuer. To quote from the majority opinion: "The plaintiff was at home in bed and no known guide as to foreseeability of consequences could reach him so far as injuries and facts here appear. `The risk reasonableto be perceived defines the duty to be obeyed.' . . The foresightof the consequences involves the creation of a duty." [Italics mine.] Could the principle be stated in any language better than that quoted in the majority opinion and repeated above in italics? Could the driver of the defendant's truck, when parking it allegedly in violation of the rules of the Public Service Commission, have reasonably foreseen that the plaintiff at home in bed would arise following a collision of his ambulance with a moving truck (a collision alleged to have been the result of the defendant's illegal parking, and not any active negligence by it) and go to the scene of the casualty, become hysterical from the sight to such an extent that his loss of ordinary reason would cause him to overestimate his physical strength in attempting to move injured persons, and sustain physical injuries on account of the strain? Did the defendant owe any duty to the plaintiff to prevent his strain and overexertion occasioned through the medium of the chain of circumstances alleged by the plaintiff? I think that to ask these questions is to answer them. The injuries and damages claimed in this case *Page 849 
are palpably too remote to be predicated upon the alleged negligence of the defendant in its parking its truck in an illegal fashion.
The majority ruling upholding the petition as setting forth a cause of action on the rescue theory cites as authority therefore several foreign cases, which even if in point, are not controlling or binding on our courts. An examination of the most liberal of these foreign cases reveals that no such remote cause in relation to the alleged injuries existed as is in the case before us. It seems to me untenable to extend the rescue doctrine to cover a situation whereby a person might recover for his self-inflicted injuries caused by his own voluntary exertion after the casualty allegedly attributable to the defendant's negligence had happened, and after all causal acts on the part of the defendant had ceased. My impression from reading the decisions of our own courts dealing with so-called rescue cases is that under our law the impulse or urge to rescue merely mitigates in favor of the rescuer to excuse, or reduce the degree of, what ordinarily would be negligence on his part, namely, his voluntarily exposing himself to peril. No new duty is created and no duty extended, nor does the deed of rescue broaden the scope of the relation of the cause to the ultimate injury. SeeLouisville  Nashville R. Co. v. Cline, 136 Ga. 863
(72 S.E. 405); Atlantic Coast Line R. Co. v. Daniels, 8 Ga. App. 775
(70 S.E. 203); and Atlantic Coast Line R. Co. v.Wildman, 29 Ga. App. 745 (116 S.E. 858).